

[image00001.jpg]




November 8, 2017


APOLLO MANAGEMENT HOLDINGS, L.P.
2000 Avenue of the Stars, Suite 510
Los Angeles, CA 90067
Attention:  Laurie D. Medley


Re: Warrant Share Increase


Dear Laurie:
Reference is hereby made to that certain Credit Agreement (the "Credit
Agreement"), dated as of May 1, 2017 (the "Effective Date"), by and among Cadiz
Inc., a Delaware corporation (the "Company"), as a borrower, Cadiz Real Estate
LLC, as a borrower, the investor signatory hereto ("you" or the "Investor"), as
a lender, the other lenders party thereto, and Wells Fargo Bank, National
Association, as agent (the "Agent"), pursuant to which you acquired, among other
things, that certain 5-year warrant (the "Warrant"), dated as of May 25, 2017,
to purchase up to 357,500 shares (the "Warrant Shares") of the Company's Common
Stock (as defined in the Credit Agreement).  Capitalized terms not defined
herein shall have the meaning as set forth in the Credit Agreement or the
Warrant, as applicable.


Pursuant to the Credit Agreement, in connection with that certain Registration
Statement on Form S-3 (Registration No. 333-214318, the "Registration
Statement") filed with the Securities and Exchange Commission (the "Commission")
on October 28, 2016 and declared effective by the Commission on November 14,
2016, and the prospectus included therein and the related prospectus supplement
(such prospectus, as supplemented by such prospectus supplement, the "Prospectus
Supplement") filed with the Commission on October 3, 2017, the number of Warrant
Shares underlying the Warrant may be increased to 362,500 upon agreement by the
parties (the "Warrant Share Increase"). As a result of the issuance of shares of
common stock ("Settlement Shares") pursuant to that certain Settlement
Agreement, dated October 3, 2017 (the "Settlement Agreement"), to the Lenders
(as defined in the Settlement Agreement), you and the Company have agreed to
immediately effect the Warrant Share Increase.


As such, from and after the date hereof, the number of shares underlying the
Warrant shall be increased to 362,500 (subject to adjustment as set forth in the
Warrant) and all references in the Warrant to the Warrant Shares shall mean
362,500 shares of common stock (subject to adjustment as set forth in the
Warrant).


As a result of the Warrant Share Increase, you hereby agree to waive any rights
to any adjustments to the Exercise Price or otherwise that may be applicable
pursuant to Section 4 of the Warrant as a result of the issuance of the
Settlement Shares pursuant to the Settlement Agreement (the "Waiver").


Please execute this letter in the signature block below to acknowledge and agree
to the Warrant Share Increase and the Waiver.


* * * * *
Sincerely,
CADIZ INC.


By: /s/ Timothy Shaheen
       Name: Timothy Shaheen
       Title:  Chief Financial Officer




Agreed to and acknowledged:
APOLLO SPECIAL SITUATIONS FUND, L.P.
By: Apollo Special Situations Advisors, L.P., its general partner
By: Apollo Special Situations Advisors, GP, LLC, its general partner


By:/s/ Laurie D. Medley 
      Name: Laurie D. Medley
      Title: Vice President

